IN THE

       Indiana Supreme Court
                  Supreme Court Case No. 19S-PC-548                           FILED
                                                                         Nov 17 2020, 10:41 am
                    Donnell Dontrell Wilson                                   CLERK
                                                                          Indiana Supreme Court
                        Appellant (Petitioner Below)                         Court of Appeals
                                                                               and Tax Court



                                    –v–

                           State of Indiana
                        Appellee (Respondent Below)


        Argued: November 26, 2019 | Decided: November 17, 2020

               Appeal from the Lake County Superior Court,
                            No. 45G01-1608-PC-7
                  The Honorable Salvador Vasquez, Judge
              The Honorable Kathleen A. Sullivan, Magistrate

        On Petition to Transfer from the Indiana Court of Appeals,
                              No. 18A-PC-3041



                         Opinion by Justice Massa
                      Justices David and Goff concur.

                    Chief Justice Rush concurs in result.

Justice Slaughter concurs in Parts I and II.A and dissents from Parts II.B and
                         II.C, with separate opinion.
Massa, Justice.

   Donnell Wilson was sentenced to 181 years for the murders of Charles
Wood and Shaqwone Ham; the lengthy term of years also included a
sentence for robbery and a criminal gang enhancement. Wilson, who was
sixteen when he committed the crimes, now challenges his sentence on
post-conviction review after his conviction was affirmed on direct appeal.

   On post-conviction review, Wilson argues his sentence constitutes a de
facto juvenile life sentence that triggers additional constitutional
sentencing considerations under Miller v. Alabama, 567 U.S. 460 (2012). He
also alleges that both his trial counsel and appellate counsel were
ineffective.

   After a thorough review of U.S. Supreme Court precedent on juvenile
sentencing, we reject Wilson’s contention that his sentencing falls under
Miller. We conclude, however, that his appellate counsel was ineffective
on direct appeal when counsel failed to bring an Appellate Rule 7(B)
challenge to the appropriateness of Wilson’s sentence. Conducting this
review now, we reduce Wilson’s aggregate sentence to 100 years.


Facts and Procedural History.
   In March 2013, sixteen-year-old Donnell Wilson, his then-girlfriend, her
brother Jonte Crawford, and another of the Crawfords’ relatives were all
walking home from playing basketball in their hometown of Gary,
Indiana. When the group encountered fifteen-year-old Derrick Thompson,
Wilson and Jonte flashed the handguns they were carrying and began
harassing and intimidating Thompson, making references to the local Tre
7 gang. The pair then took Thompson’s smartphone and headphones and
walked away.

   A short time later, the group happened upon brothers Shaqwone Ham
and Charles Wood. Wilson and Jonte were members of several
interrelated gangs, including the Get Fresh Boys, Tre 7, and Glen Park
Affiliated, which were all at odds with the Bottom Side gang, to which
Ham and Wood belonged. Wilson had previously argued in person with



Indiana Supreme Court | Case No. 19S-PC-548 | November 17, 2020       Page 2 of 30
the brothers and their disputes had continued online with the brothers
threatening to fight Wilson. The groups initially exchanged greetings, but
Wilson and Jonte soon began to argue with the brothers. Wilson
exclaimed, “Oh, y’all looking for me? I’m in your hood.” DA Tr. Vol. 1,
p.153. 1 Seconds later, he fatally shot Wood in the head. When Ham tried
to run, Jonte shot him several times, killing him too. It is unclear from the
record if Wilson also shot at Ham. The brothers were unarmed.

   Three hours before the murders, Wilson—who had previously made
several gang-related posts on Twitter—sent out a new tweet declaring
“Glen Park or get shot,” referring to the Gary neighborhood where he
lived. DA Ex. Vol. 1, p.43. An hour after the murder, he tweeted “Chillen
wit my bros #[GetFreshBoys].” Id., p.42. Jonte and Wilson were quickly
arrested, and police found Thompson’s possessions on Jonte. Wilson was
charged with two counts of murder, Class B felony armed robbery, and a
Class D felony conspiracy to commit criminal gang activity. 2 The State
also sought a criminal gang enhancement.3

   While Wilson was lodged in the Lake County Jail awaiting trial, he told
his cellmate he killed Ham and Wood because they were affiliated with
the rival Bottom Side gang. He also explained how his gang affiliation had
led to Twitter disputes with members of the Bottom Side gang. Wilson,
along with some fellow inmates, later jumped this cellmate because he
was from the “other side of the bridge” dividing Gary. DA Tr. Vol. 2,
p.410. During this period, Wilson was also recorded on a jailhouse video
conference stating he wanted to “smash” a member of a rival gang
incarcerated in the same facility and indicated a desire to continue
participating in gang activity. DA Tr. Vol. 4, p.745.




1“DA” refers to the direct appeal materials from Wilson’s original conviction. “PCR”
indicates citations to the record in the present post-conviction proceedings.
2See Ind. Code § 35-42-1-1(1) (2013) (murder); I.C. § 35-42-5-1(1) (Class B armed robbery); I.C.
§ 35-45-9-3 (conspiracy to commit gang activity).
3   I.C. § 35-50-2-15 (criminal gang enhancement).



Indiana Supreme Court | Case No. 19S-PC-548 | November 17, 2020                      Page 3 of 30
   After a four-day trial beginning in June 2014, a jury found Wilson
guilty on all counts. The trial court sentenced Wilson to a term of sixty
years for the first murder conviction, fifty-five consecutive years for the
second murder conviction, six consecutive years for armed robbery, and
two years for criminal gang activity, with an additional sixty consecutive
years added under the criminal gang enhancement, for an aggregate
sentence of 183 years. Wilson’s trial counsel did not retain any experts in
preparation for the sentencing hearing and did not present any witnesses
at sentencing. When handing down the sentence, the court cited several
aggravating factors, but found Wilson’s youth to be a mitigating factor.

   In a separate proceeding, Jonte was initially charged identically to
Wilson, but he later pled guilty to a single count of murder and robbery as
part of a plea agreement. Jonte’s plea deal capped his maximum possible
sentence at sixty-five years, and he was ultimately sentenced to sixty-one
years of incarceration.

   On direct appeal, Wilson challenged his convictions on three grounds,
contending that (1) the trial court erred by admitting Twitter messages
into evidence without foundation, (2) his conviction for conspiracy to
commit criminal gang activity should be vacated because it was
duplicative of the gang enhancement, and (3) the trial court erred when it
excluded Wilson from a portion of his trial after a violent outburst. The
Court of Appeals found in favor of Wilson on the criminal-gang-activity
issue and vacated the conviction, thereby reducing his sentence by two
years. See Wilson v. State, 30 N.E.3d 1264, 1269 (Ind. Ct. App. 2015), trans.
denied. Wilson’s other arguments were rejected, id. at 1268–71, and we
denied transfer.

   Wilson then sought post-conviction relief arguing that—since he was a
juvenile—the criminal gang enhancement was unconstitutional as applied
to him under both the U.S. and Indiana constitutions. Second, Wilson
argued that both his trial counsel and appellate counsel were ineffective.
Specifically, Wilson argued that (1) both his trial counsel and appellate
counsel should have challenged his 181-year aggregate sentence as a
violation of the Eighth Amendment, (2) that trial counsel did not present
adequate mitigation evidence at sentencing or properly investigate his



Indiana Supreme Court | Case No. 19S-PC-548 | November 17, 2020     Page 4 of 30
background, and (3) appellate counsel was ineffective for not raising an
Appellate Rule 7(B) appropriateness challenge to his sentence.

   When the post-conviction court held an evidentiary hearing in March
2018, both Wilson’s trial and appellate counsel testified. Trial counsel
testified that he met with Wilson five to eight times in jail and that Wilson
had rejected a 100-year plea agreement. To prepare for the sentencing
hearing, trial counsel talked to Wilson and his family to investigate his
background and learn of any mitigating evidence. He also reviewed the
pre-sentencing report with his client, which indicated Wilson was not
taking any medication and had no history of mental health issues. Based
on his review of the records and these conversations, trial counsel
concluded there was no need to hire a mental health expert. Further, since
Wilson was not facing a life without parole sentence, counsel testified that
the U.S. Supreme Court’s Miller v. Alabama decision—holding that
mandatory life-without-parole sentences for juvenile offenders are
unconstitutional— “wasn’t even on my radar.” PCR Tr., p.15.

   Wilson’s appellate counsel testified that he was unfamiliar with Miller
at the time of the direct appeal. Instead, appellate counsel homed in on the
clear error in the duplicity of the gang activity conviction. But in
retrospect, he conceded that he should have also challenged the sentence’s
appropriateness under Appellate Rule 7(B). Appellate counsel also
admitted that, at the time, he was unfamiliar with two recent Appellate
Rule 7(B) decisions issued by this Court, both addressing the
appropriateness of de facto life sentences for juvenile double murderers.

   At the post-conviction review hearing, new evidence about Wilson’s
background was introduced. Dr. Charles Ewing, a forensic psychologist
who examined Wilson while in prison, concluded that he was suffering
from PTSD linked to growing up in a violent neighborhood where
someone once attempted to firebomb his childhood home and where he
witnessed the shooting of two friends. Dr. Ewing concluded that Wilson’s
decision to shoot the victims was based in fear stemming from previous
traumatic experiences and that he did not appreciate the consequences of
his actions. He also testified that Wilson likely had a good chance of being
rehabilitated after he reached age twenty-five. But Dr. Ewing conceded



Indiana Supreme Court | Case No. 19S-PC-548 | November 17, 2020     Page 5 of 30
that Wilson had never previously been formally diagnosed with a mental
health issue and a mental health professional only saw Wilson once. The
testimony of developmental psychologist Dr. James Garbarino provided a
similar positive outlook on Wilson’s chances for rehabilitation.

    The post-conviction court, however, denied Wilson’s petition for relief.
The Court of Appeals reversed, finding that Wilson’s trial counsel was
ineffective when he failed “to present any evidence related to youth and
its attendant characteristics or to Wilson’s own youth, environment,
mental health, good character, or prospects of rehabilitation,” as it found
was required by U.S. Supreme Court precedent for de facto juvenile life
sentences. Wilson v. State, 128 N.E.3d 492, 502 (Ind. Ct. App. 2019), vacated.
Ordering a new sentencing hearing, the Court of Appeals declined to
address Wilson’s other arguments. Id. at 503.

   The State sought transfer, which we granted.


Standard of Review.
  A post-conviction proceeding is a civil proceeding in which a defendant
may present limited collateral challenges to a conviction and sentence.
Ind. Post-Conviction Rule 1(1)(b); Gibson v. State, 133 N.E.3d 673, 681 (Ind.
2019), reh’g denied, cert. denied, --- S. Ct. ----, No. 19-8904, 2020 WL 6037221
(Oct. 13, 2020). Potential relief is limited in scope to issues unknown at
trial or unavailable on direct appeal. Ward v. State, 969 N.E.2d 46, 51 (Ind.
2012) (citing Pruitt v. State, 903 N.E.2d 899, 905 (Ind. 2009)). “Issues
available on direct appeal but not raised are waived, while issues litigated
adversely to the defendant are res judicata.” Id. We do not review a
“freestanding claim of error, either ‘fundamental’ or otherwise,” on post-
conviction review when it was not raised on direct appeal if the claim was
known and available to him. Stephenson v. State, 864 N.E.2d 1022, 1029
(Ind. 2007). We have also limited free-standing post-conviction
constitutional claims under the Eighth Amendment to only assertions
based in “evolving standards of decency, changes in the legal landscape,
and the development of a national consensus since [a defendant’s
previous appeal] such that [the] sentence now constitutes cruel and



Indiana Supreme Court | Case No. 19S-PC-548 | November 17, 2020        Page 6 of 30
unusual punishment.” Baird v. State, 831 N.E.2d 109, 115–16 (Ind. 2005)
(quotation marks omitted).

   The defendant bears the burden of establishing his claims by a
preponderance of the evidence. P-C.R. 1(5). “When, as here, the defendant
appeals from a negative judgment denying post-conviction relief, he ‘must
establish that the evidence, as a whole, unmistakably and unerringly
points to a conclusion contrary to the post-conviction court’s decision.’”
Gibson, 133 N.E.3d at 681 (quoting Ben-Yisrayl v. State, 738 N.E.2d 253, 258
(Ind. 2000)). “When a defendant fails to meet this ‘rigorous standard of
review,’ we will affirm the post-conviction court’s denial of relief.” Id.
(quoting DeWitt v. State, 755 N.E.2d 167, 169–70 (Ind. 2001)).


Discussion and Decision.
   Wilson’s claims for post-conviction relief fall into three main branches.
First, he argues that his 181-year cumulative sentence amounts to a cruel
and unusual punishment under the Eighth Amendment. While Wilson’s
briefing in the Court of Appeals presented this constitutional argument as
both a free-standing constitutional claim and as an ineffective assistance of
counsel (IAC) claim, on transfer, he focuses on the IAC rationale. Second,
he argues his trial counsel was ineffective for failing to adequately
investigate and present mitigation evidence at his sentencing hearing.
Third, Wilson argues his appellate counsel was also ineffective because he
failed to challenge the appropriateness of the sentence under Indiana
Appellate Rule 7(B) on direct appeal. We address each claim in turn.


I. Wilson’s 181-year sentence is not cruel and
   unusual punishment under the Eighth
   Amendment.
   Wilson originally presented his Eighth Amendment argument as both a
free-standing constitutional claim and as an IAC claim based on his
counsel’s failure to raise the unconstitutionality argument on direct




Indiana Supreme Court | Case No. 19S-PC-548 | November 17, 2020    Page 7 of 30
appeal. These arguments both fail because Wilson’s sentencing was
appropriate under the Eighth Amendment.4

   The Eighth Amendment states that “[e]xcessive bail shall not be
required, nor excessive fines imposed, nor cruel and unusual punishments
inflicted.” U.S. Const. amend. VIII. To determine what constitutes a cruel
and unusual punishment, “courts must look beyond historical conceptions
to the evolving standards of decency that mark the progress of a maturing
society.” Graham v. Florida, 560 U.S. 48, 58 (2010) (citations omitted), as
modified. “This is because the standard of extreme cruelty is not merely
descriptive, but necessarily embodies a moral judgment.” Id. (quotations
omitted). What constitutes cruel and unusual punishment changes “as the
basic mores of society change.” Kennedy v. Louisiana, 554 U.S. 407, 419
(2008) (quotation omitted).


    A. The recent evolution in Eighth Amendment juvenile
       sentencing requirements.
 The U.S. Supreme Court has recently explained how its evolving Eighth
Amendment standard should be applied to juvenile offenders. In Roper v.
Simmons, it held that the Eighth Amendment bars capital punishment for
juvenile offenders—which it defined as those who committed the crime
before age eighteen. 543 U.S. 551, 578 (2005). Finding that the juvenile
offenders were categorically less culpable for their crimes than adults due
to their (1) lack of impulse control, (2) heightened vulnerability to negative
influences from “outside pressures,” and (3) “more transitory, less fixed”
personalities, the Court held that juveniles were no longer among the
narrow class of “worst offenders” deserving of the death penalty. Id. at




4As we explain in greater detail in Section II below, an IAC claim requires Wilson to prove (1)
that his counsel’s performance fell short of prevailing professional norms, and (2) that
counsel’s deficient performance prejudiced his defense. Strickland v. Washington, 466 U.S. 668
(1984). Since we find the 181-year sentence imposed to be constitutional under our current
understanding of the Eighth Amendment, Wilson’s constitutional IAC claims necessarily fail
the second prong of the Strickland test because he cannot be prejudiced by his counsel’s failure
to bring a constitutional argument on direct appeal that we now conclude to be a losing one.



Indiana Supreme Court | Case No. 19S-PC-548 | November 17, 2020                     Page 8 of 30
569–70. In the opinion, however, the Court assured the states that life-
without-parole sentences would continue to be available for juvenile
killers, thereby providing a sufficient deterrent because such a sentence
“is itself a severe sanction, in particular for a young person.” Id. at 572; see
also Conley v. State, 972 N.E.2d 864, 877–80 (Ind. 2012) (holding that
Indiana’s scheme of discretionary life without parole sentencing for
juvenile murderers—which expressly requires the consideration of
aggravating and mitigating factors—is constitutional under both the U.S.
and Indiana constitutions).

   Echoing Roper, the Court soon barred imposing life-without-parole
sentences for non-homicide juvenile offenders but allowed the states to
develop their own “means and mechanisms for compliance” with its new
rule that offenders be given “some meaningful opportunity to obtain
release based on demonstrated maturity and rehabilitation.” Graham, 560
U.S. at 82, 75. The Court reasoned that the same factors that diminished
juveniles’ culpability in Roper applied to lesser crimes making juveniles
“less deserving of the most severe punishments.” Id. at 68 (citing Roper,
543 U.S. at 569). The Court held that life without parole—which it noted
was “the second most severe penalty permitted by law” sharing “some
characteristics with death sentences that are shared by no other
sentences”—should not be applied to juvenile “defendants who do not
kill” because such defendants are “categorically less deserving of the most
serious forms of punishment than are murderers.” Id. at 69 (quotations
omitted) (emphasis added).

   Two years later, the U.S. Supreme Court held that the Eighth
Amendment also “forbids a sentencing scheme that mandates life in
prison without possibility of parole for juvenile [murderers].” Miller v.
Alabama, 567 U.S. 460, 479 (2012) (emphasis added). Since “juveniles have
diminished culpability and greater prospects for reform, . . . ‘they are less
deserving of the most severe punishments.’” Id. at 471 (quoting Graham,
560 U.S. at 68). Because “mandatory [life-without-parole] penalty schemes
. . . prevent the sentencer from taking [into] account [the] central
considerations” of youth, the mandatory life sentences “contravene[d]
Graham’s (and also Roper’s) foundational principle: that imposition of a
State’s most severe penalties on juvenile offenders cannot proceed as


Indiana Supreme Court | Case No. 19S-PC-548 | November 17, 2020        Page 9 of 30
though they were not children.” Id. at 474 (citations omitted). Applying
the holding, the Court noted that the sentencing court, “[a]t the least, . . .
should look at” the “hallmark features” of youth, the defendant’s
background, and “the circumstances of the homicide offense” before
imposing a discretionary life without parole sentence. Id. at 477–78. And,
the Court predicted, the “appropriate occasions” for imposing “this
harshest possible penalty will be uncommon.” Id. at 479.

  In 2016, the U.S. Supreme Court held that Miller “announced a
substantive rule of constitutional law,” requiring its retroactive
application to juveniles sentenced pre-Miller. Montgomery v. Louisiana, 136
S. Ct. 718, 736 (2016), as revised. The opinion required the state to grant the
defendant—who was serving a mandatory life without parole sentence for
killing a deputy sheriff at age seventeen in 1963—either a new sentencing
hearing or parole eligibility. Id. at 725, 736. It was the opinion’s description
of the procedural sentencing requirements imposed by Miller, however,
that has since created the most debate in courts. The Court in Montgomery
concluded that Miller “did more than require a sentencer to consider a
juvenile offender’s youth before imposing life without parole,” explaining
that

      [e]ven if a court considers a child’s age before sentencing him
      or her to a lifetime in prison, that sentence still violates the
      Eighth Amendment for a child whose crime reflects
      unfortunate yet transient immaturity. Because Miller
      determined that sentencing a child to life without parole is
      excessive for all but the rare juvenile offender whose crime
      reflects irreparable corruption, it rendered life without parole
      an unconstitutional penalty for a class of defendants because of
      their status—that is, juvenile offenders whose crimes reflect the
      transient immaturity of youth.
Id. at 734 (citations omitted). Despite this language, the Court in
Montgomery also acknowledged that “Miller did not require trial courts to
make a finding of fact regarding a child’s incorrigibility,” writing that




Indiana Supreme Court | Case No. 19S-PC-548 | November 17, 2020      Page 10 of 30
states could develop independent procedures to enforce the constitutional
requirement. Id. at 735.

   Montgomery’s murkiness has resulted in a split of authority among state
high courts as to whether Miller requires a court to make a specific factual
finding that the juvenile is irreparably corrupt (or permanently
incorrigible) before it can issue a life sentence. See People v. Skinner, 917
N.W.2d 292, 322 (Mich. 2018) (McCormack, J., dissenting) (observing a
“split of authority in state courts post-Miller on whether a court must
make a specific ‘finding’ of irreparable corruption”); see also Alice
Reichman Hoesterey, Confusion in Montgomery’s Wake, Appendix B:
Irreparable Corruption Determination, 45 Fordham Urb. L.J. 149, 190–93
(2017) (listing appellate opinions falling on different sides of the debate).

  The U.S. Supreme Court seems poised to better define the scope of
Miller’s procedural requirements in the near future, as earlier this year it
granted certiorari on a petition asking the Court to determine if the Eighth
Amendment requires the sentencing court to find a defendant to be
permanently incorrigible before imposing a sentence of life without
parole. See Jones v. State, 285 So. 3d 626 (Miss. Ct. App. 2017), cert. granted,
140 S. Ct. 1293 (2020).5 While a decision by the U.S. Supreme Court would
certainly clarify some issues, it is unlikely to completely resolve the Eighth
Amendment constitutional questions before us because the defendant in
Jones was sentenced to life imprisonment for a single murder, not a
discretionary term of years sentence for multiple offenses like Wilson. See
id. at 627.

   Since Miller, a separate split in authority has developed over whether a
term of years sentence constitutes a de facto life without parole sentence
that implicates Miller’s procedural sentencing requirements. Miller and
Montgomery both involved juveniles who were sentenced to de jure life-
without-parole sentences for committing single murders. Miller, 567 U.S.
at 465–66; Montgomery, 136 S. Ct. at 725–26. And the defendant in Graham
had been sentenced to a de jure life without parole sentence for a single



5   The Court heard oral argument in this case on November 3, 2020.



Indiana Supreme Court | Case No. 19S-PC-548 | November 17, 2020       Page 11 of 30
count of armed burglary, with an additional fifteen years for attempted
armed robbery. Graham, 560 U.S. at 57. So these opinions do not directly
address whether the same heightened fact-finding requirements apply
directly to discretionary term-of-years sentences.

   Recently, many federal circuit courts and state appellate courts have
issued opinions on the Eighth Amendment’s requirements for de facto life-
without-parole sentences, falling into three main categories. In the first
group are jurisdictions who have held that Miller’s required consideration
of age and attendant circumstances is applicable to term-of-years
sentences long enough to be considered a de facto life sentence. See, e.g.,
Moore v. Biter, 725 F.3d 1184, 1191 (9th Cir. 2013) (Miller and Graham apply
because the defendant’s “sentence of 254 years is materially
indistinguishable from a life sentence without parole.”); State v. Null, 836
N.W.2d 41, 71 (Iowa 2013) (“[A] 52.5–year minimum prison term for a
juvenile based on the aggregation of mandatory minimum sentences for
second-degree murder and first-degree robbery triggers the protections . .
. afforded under Miller.”); State v. Ramos, 387 P.3d 650, 659, 661 n.6 (Wash.
2017) (finding “Miller applies equally to literal and de facto life-without
parole-sentences[,]” and “[i]t is undisputed that [the defendant’s] 85-year
aggregate sentence is a de facto life sentence”).

   The second view finds Miller analysis inapplicable to aggregate
sentences that exceed the juvenile’s life expectancy.6 See, e.g., United
States v. Sparks, 941 F.3d 748, 754 (5th Cir. 2019) (holding that “a term-of-
years sentence cannot be characterized as a de facto life sentence[;] Miller




6 To be sure, some courts appear to fall somewhere between these categories. The Seventh
Circuit, for instance, recently found that “the logic of Miller applies” to a de facto life 100-year
cumulative sentence (50-year murder sentence enhanced by 50 years for use of a firearm).
McKinley v. Butler, 809 F.3d 908, 911, 909 (7th Cir. 2016). The opinion, however, does not
address its previous decision (also authored by then-Judge Posner), considering successive
jailhouse disciplinary sanctions, where the court stated that “every sentence[ ] must be
treated separately, not cumulatively, for purposes of determining whether it is cruel and
unusual.” Pearson v. Ramos, 237 F.3d 881, 886 (7th Cir. 2001) (emphasis added). It is unclear if
the Seventh Circuit’s views on sentence aggregation for Eighth Amendment analysis have
evolved following Miller, or if the two opinions can be harmonized if the 100-year sentence in
McKinley is viewed as a sentence for one crime: murder with a firearm.



Indiana Supreme Court | Case No. 19S-PC-548 | November 17, 2020                        Page 12 of 30
dealt with a statute that specifically imposed a mandatory sentence of
life”), cert. denied, 140 S. Ct. 1281 (2020); Bunch v. Smith, 685 F.3d 546, 547,
553 (6th Cir. 2012) (finding Miller inapplicable to an eighty-nine-year
aggregate fixed term for robbing, kidnapping, and raping a twenty-two-
year-old college student); Proctor v. Kelley, 562 S.W.3d 837, 839, 841–42
(Ark. 2018) (holding that a 240-year aggregate sentence—for eleven
different robbery counts, none of which would singularly constitute a de
facto life sentence—does not fall under the purview of Graham, which dealt
with a life without parole sentence for a single crime), cert. denied, 140 S.
Ct. 481 (2019); State v. Helm, 431 P.3d 1213, 1215 (Ariz. Ct. App. 2018)
(refusing to find Miller analysis applicable to juvenile serving consecutive
murder sentences because “we do not consider the aggregate sentence
when conducting a proportionality analysis under the Eighth
Amendment” but instead look to the sentence imposed for each specific
crime) (citations omitted).

   Third, are jurisdictions who have found Miller’s requirements only
apply to de jure life-without-parole sentences and therefore are
inapplicable to other discretionary sentences, including life with the
possibility of parole. See, e.g., Lucero v. People, 394 P.3d 1128, 1133 (Colo.
2017) (finding that “the analysis in Miller is limited to the sentence at issue
in that case, mandatory life without parole, and does not extend to
lengthy aggregate sentences or life sentences with the possibility of
parole”); Veal v. State, 810 S.E.2d 127, 128–29 (Ga. 2018) (upholding six
consecutive life-with-parole sentences for rape by juvenile because it
found Miller’s requirements applied only to de jure life-without-parole
sentences); State v. Slocumb, 827 S.E.2d 148, 156 (S.C. 2019) (holding that
since the U.S. Supreme Court declined to also address a term of years
sentence in Graham, it would hue to the narrow holding that Miller and
Graham only apply to de jure life-without-parole sentences). All told, courts
around the country are split approximately evenly on whether Graham
and Miller should be extended to at least some de facto life sentences. See
Slocumb, 827 S.E.2d at 156 n.16.




Indiana Supreme Court | Case No. 19S-PC-548 | November 17, 2020       Page 13 of 30
    B. A term of years sentence does not implicate Miller.

   Given this split in authority, we take counsel in language from Miller
and Graham suggesting their holdings should be read narrowly, absent
further guidance from that Court.7

   Graham and Miller both explicitly state that their holdings are limited to
the “particular” penalty of life without parole. See Lucero, 394 P.3d at 1133
(quoting Graham, 560 U.S. at 61; Miller, 567 U.S. at 483) (“In Graham, the
Court categorically barred the ‘particular’ sentence of life without parole
for juvenile nonhomicide offenders, saying nothing about consecutive or
aggregate sentences. . . . Miller likewise speaks only of the sentence of life
without parole, calling it a ‘particular penalty.’”). The majority in Graham
explicitly differentiated life-without-parole sentences from other penalties,
calling life-without-parole sentences “the second most severe penalty
permitted by law [after death,]” and noting that they “share some
characteristics with death sentences that are shared by no other
sentences.” 560 U.S. at 69 (citations omitted). Indeed, dissenting in
Graham, Justice Alito noted that “[n]othing in the Court’s opinion affects
the imposition of a sentence to a term of years without the possibility of
parole.” Id. at 124 (Alito, J., dissenting). Likewise, the Court’s analysis in
Miller “distinguished the mandatory sentencing schemes at issue in Miller
from the impliedly constitutional alternatives whereby ‘a judge or jury
could choose, rather than a life-without-parole sentence, a lifetime prison
term with the possibility of parole or a lengthy term of years.’” Lucero, 394
P.3d at 1133 (quoting Miller, 567 U.S. at 489). The implication from this
distinction is that the holding was not meant to extend to these other types
of sentences. See id.




7Due to this holding, we see no need to separately address Wilson’s as-applied constitutional
challenge to the criminal gang enhancement. To the extent Wilson presents a new
constitutional argument differing from the general Eighth Amendment challenge we address
above, this novel argument was waived by Wilson’s failure to bring it on direct appeal, see
Ward v. State, 969 N.E.2d 46, 51 (Ind. 2012), and counsel’s failure to advance the argument
does not constitute deficient performance, see Bieghler v. State, 690 N.E.2d 188, 194 (Ind. 1997).



Indiana Supreme Court | Case No. 19S-PC-548 | November 17, 2020                       Page 14 of 30
   In fact, in the context of adult offenders, the U.S. Supreme Court has in
the past explicitly cautioned against expanding Eighth Amendment
protections by relying on general similarities between sentences. In
Harmelin v. Michigan, an adult defendant was sentenced to a mandatory
life without parole sentence for possessing 672 grams of cocaine despite
having no prior felony convictions. 501 U.S. 957, 961, 994 (1991). The
defendant argued that before the court imposed such a harsh sentence, he
should have received an individualized sentencing hearing, equivalent to
what is constitutionally required in death penalty cases. Id. at 994. Writing
for the Court, Justice Scalia acknowledged several similarities between the
death penalty and a life without parole sentence, but he found such
reasoning by analogy would lead to an ever-expanding category of
sentences requiring additional protections. Id. at 996 (“It is true that
petitioner’s [life without parole] sentence is unique in that it is the second
most severe known to the law; but life imprisonment with possibility of
parole is also unique in that it is the third most severe.”). Instead, the
Court acknowledged it had already “drawn the line of required
individualized sentencing at capital cases” and chose not to “extend[ ] it
further.” Id. (emphasis added).

   The Court later distinguished juvenile life-without-parole sentences
from the holding of Harmelin because it found life-without-parole
sentences to be a categorically more severe punishment for juveniles—
both due to the greater amount of time they would likely serve and
juveniles’ unique characteristics. See Miller, 567 U.S. at 480–81. However,
Harmelin’s core lesson regarding the Eighth Amendment’s cruel and
unusual punishment clause’s constitutional analysis is still valid. That is,
determining the reach of the clause is inherently a line drawing exercise
best left to the U.S. Supreme Court.

   And determining what sentence constitutes a “de facto life sentence”
would be a task completely unmoored from the language of Miller. See
Bunch, 685 F.3d at 552 (“At what number of years would the Eighth
Amendment become implicated in the sentencing of a juvenile: twenty,
thirty, forty, fifty, some lesser or greater number? Would gain time be
taken into account? Could the number vary from offender to offender
based on race, gender, socioeconomic class or other criteria? Does the


Indiana Supreme Court | Case No. 19S-PC-548 | November 17, 2020     Page 15 of 30
number of crimes matter?”) (quotation omitted); Sparks, 941 F.3d at 754
(noting that an attempt at determining what constitutes a de facto life
sentence would be a line drawing exercise “not bound by law”). Indeed,
well-meaning attempts at fully defining de facto life sentences can end up
creating requirements that would vastly alter sentencing procedures for a
large swath of juveniles. See United States v. Grant, 887 F.3d 131, 150–53 (3d
Cir. 2018) (proposing a “rebuttable presumption that a non-incorrigible
juvenile offender should be afforded an opportunity for release before the
national age of retirement” while also requiring trial courts hold a
separate hearing to determine an offender’s “life expectancy before
sentencing him or her to a term-of-years” based on demographic
information8), reh'g en banc granted, opinion vacated; see also Kelly v. Brown,
851 F.3d 686, 688 (7th Cir. 2017) (Posner, J., dissenting) (arguing, based on
third party actuarial data on juvenile prisoners, that a sentence requiring a
juvenile to be released after age fifty is a de facto life sentence). These
examples make clear that any attempt to define a de facto life sentence
without further guidance from the U.S. Supreme Court would be largely
guesswork and would likely require significant (and likely unnecessary)
change to Indiana’s existing discretionary sentencing scheme.9

   In sum, “while we are duty-bound to enforce the Eighth Amendment
consistent with the Supreme Court’s directives,” we must interpret this
precedent based “upon case-specific holdings rather than general
expressions in an opinion that exceed the scope of any particular holding.”
Slocumb, 827 S.E.2d at 153. As a result, Miller’s enhanced protections do
not currently apply to Wilson’s 181-year term of years sentence. The




8In addition to the practical implications of such hearings, we would be deeply concerned by
the constitutional implications of sentencing someone to a longer sentence based on their
immutable characteristics because of life expectancy differences.
9 While U.S. Supreme Court precedent does not currently apply the Miller factors to de facto
life sentences, trial courts would be well served to explicitly consider the factors relied on by
Miller before imposing a sentence that would certainly result in a juvenile defendant spending
the rest of his life incarcerated. This analysis would likely inoculate their sentencing
determinations from further scrutiny if the U.S. Supreme Court expands Miller’s reach. Such
careful analysis would also serve to better explain why the imposed sentence is appropriate if
Appellate Rule 7(B) review is sought.



Indiana Supreme Court | Case No. 19S-PC-548 | November 17, 2020                     Page 16 of 30
sentence does not violate the Eighth Amendment because Miller, Graham,
and Montgomery expressly indicate their holdings apply only to life-
without-parole sentences.


    C. Wilson’s sentencing suffices under Miller.

   Even assuming the standards in Miller apply to a de facto juvenile life
sentence, the judge adequately considered youth and attendant
circumstances during sentencing. Since “Miller did not impose a formal
factfinding requirement,” a sentence cannot “be vacated merely because
the [sentencing] court failed to quote certain magic words from the
Supreme Court’s Miller decision.” Sparks, 941 F.3d at 756 (quotation
omitted).

   While the sentencing judge may not have used the “irreparable
corruption” language of Miller, he expressly considered Wilson’s youth
and immaturity as the main mitigating factor throughout sentencing. He
also considered the defendant’s background—including his three prior
referrals to the juvenile justice system and previous conviction for a
possession of a dangerous firearm—as evidence of Wilson’s corruption.
And testimony was presented that even while awaiting trial, Wilson
continued to engage in gang activity and expressed that he hoped to
“smash” members of a rival gang also incarcerated at the same facility—
evidence he was irreparably corrupted. DA Tr. Vol. 4, p.745. While the
sentencing judge did not delve into a detailed discussion of Wilson’s
home environment at sentencing, such a discussion appeared unnecessary
based on what the judge knew of Wilson’s background at the time because
being raised by a stable two-parent family in a bad neighborhood is not a
significant mitigator.

   The sentencing judge also knew of the gang-centric neighborhood
environment to which Wilson was exposed. The victims were members of
the rival Bottom Side gang and significant testimony at trial discussed the
activities and disputes between these different gangs. Looking at the
information considered by the trial judge, as a whole, the sentencing court
sufficiently considered Wilson’s background, environment and



Indiana Supreme Court | Case No. 19S-PC-548 | November 17, 2020   Page 17 of 30
immaturity before determining that Wilson was sufficiently corrupted and
his crimes so serious that he deserved a long term of years sentence.


II. Wilson’s ineffective assistance of counsel claims.
  To prevail on his IAC claims, Wilson must show (1) that his counsel’s
performance fell short of prevailing professional norms, and (2) that
counsel’s deficient performance prejudiced his defense. Strickland v.
Washington, 466 U.S. 668 (1984). “A showing of deficient performance
under the first of these two prongs requires proof that legal representation
lacked ‘an objective standard of reasonableness,’ effectively depriving the
defendant of his Sixth Amendment right to counsel.” Gibson, 133 N.E.3d at
682 (quoting Overstreet v. State, 877 N.E.2d 144, 152 (Ind. 2007)). “To
demonstrate prejudice, the defendant must show a reasonable probability
that, but for counsel’s errors, the proceedings below would have resulted
in a different outcome.” Id. (citing Wilkes v. State, 984 N.E.2d 1236, 1240–41
(Ind. 2013)). “A reasonable probability is a probability sufficient to
undermine confidence in the outcome.” Strickland, 466 U.S. at 694.

   When assessing the counsel’s performance, we rely on some basic
guidelines. First, we start by strongly presuming that, throughout the
proceedings, counsel exercised “reasonable professional judgment” and
rendered adequate legal assistance. Stevens v. State, 770 N.E.2d 739, 746
(Ind. 2002). Second, defense counsel enjoys “considerable discretion”
when developing legal strategies for a client, demanding deference during
judicial review. Id. at 746–47. Third, counsel’s “[i]solated mistakes, poor
strategy, inexperience, and instances of bad judgment do not necessarily
render representation ineffective.” Id. at 747.

   Wilson brings two types of IAC claims. First, Wilson argues that his
trial counsel was ineffective when counsel failed to adequately investigate
Wilson’s background so he could present mitigating and aggravating
factors at the sentencing hearing. Second, Wilson asserts that appellate
counsel was ineffective for failing to raise significant issues on appeal—
including the previously discussed Eighth Amendment constitutional
argument—and for failing to seek evaluation of Wilson’s 181-year
sentence under our inherent revisory authority as part of his direct appeal.


Indiana Supreme Court | Case No. 19S-PC-548 | November 17, 2020    Page 18 of 30
   We find his trial counsel’s preparation for sentencing were within the
bounds of prevailing professional norms. But, given precedent existing at
the time, the grounds for relief under Appellate Rule 7(B) should have
been significant and obvious to appellate counsel; therefore, we consider
and grant 7(B) relief reducing Wilson’s sentence to 100 aggregate-years.


    A. Wilson’s trial counsel was not ineffective.

  Wilson claims his trial counsel was ineffective for failing to investigate
and present mitigation evidence at sentencing. Specifically, he contends
that his trial counsel should have presented expert testimony regarding
the mitigating qualities of youth and conducted a more thorough
investigation of Wilson’s background, including his mental health history.
The post-conviction court made factual findings rejecting these
arguments. It concluded that the trial court had conducted an adequate
analysis of Wilson’s background in line with prevailing professional
norms and that trial counsel did not miss the importance of age as the
major mitigating factor and had “argued it competently.” Appellant’s
Corr. App. Vol. 2, p.234.

  Appealing a factual conclusion by the post-conviction court is an uphill
battle requiring Wilson to establish “that the evidence, as a whole,
unmistakably and unerringly points to a conclusion contrary to the post-
conviction court’s decision.” Ben-Yisrayl, 738 N.E.2d at 258. The evidence
here is not that one-sided in Wilson’s favor.

   Arguing that his trial counsel should have presented expert testimony
on how his age reduced his criminal culpability and his prospects for
rehabilitation, Wilson cites no evidence that this presentation was
required by “prevailing professional norms” in 2014. See Strickland, 466
U.S. at 688. In fact, his brief cites only to American Bar Association
guidelines, in effect at the time, applicable to the presentation of
mitigation evidence in the death penalty context. Wilson simply fails to
establish that it was standard practice among defense counsel to present
such expert testimony at a sentencing hearing for a juvenile facing a
lengthy term of years sentence.



Indiana Supreme Court | Case No. 19S-PC-548 | November 17, 2020    Page 19 of 30
   Wilson also claims that his trial counsel’s sentencing investigation was
inadequate because he failed to uncover Wilson’s mental health issues—a
PTSD diagnosis discovered by experts hired during the post-conviction
investigation. We have previously explained that the Constitution does
not demand a “scorch-the-earth strategy” in conducting a mitigation
investigation. Ward, 969 N.E.2d at 56 (quotation omitted). Instead, “[w]hat
is reasonable depends on the circumstances of each case, including the
facts of the crime, information gleaned from the defendant and others, and
other readily available sources of information.” Id. Here, trial counsel
investigated Wilson’s background by speaking to members of his family,
reviewing the pre-sentencing investigation report with his client and
making his own observations about Wilson’s mental state during their
meetings. The investigative report indicated Wilson had no mental illness.
Counsel’s interview with family and counsel’s own observations did not
contradict this evaluation. Because sufficient evidence supports the post-
conviction court’s conclusion—finding trial counsel’s investigation to be
adequate—we affirm its holding.


    B. Wilson was provided ineffective assistance of appellate
       counsel when his attorney failed to seek relief under
       Indiana Appellate Rule 7(B).
   Wilson is entitled to effective assistance of counsel under the Sixth
Amendment not only at trial but also on direct appeal. Timberlake v. State,
753 N.E.2d 591, 604 (Ind. 2001). These claims are also judged under the
two-part Strickland test. Id. at 603. “Ineffective assistance of appellate
counsel claims generally fall into three basic categories: (1) denial of access
to an appeal, (2) waiver of issues, and (3) failure to present issues well.”
Reed v. State, 856 N.E.2d 1189, 1195 (Ind. 2006) (citation omitted) (emphasis
added). Wilson argues that appellate counsel failed to raise significant
issues on appeal, which falls into the second category.

   “To show that counsel was ineffective for failing to raise an issue on
appeal thus resulting in waiver for collateral review, the defendant must
overcome the strongest presumption of adequate assistance, and judicial
scrutiny is highly deferential.” Gallien v. State, 19 N.E.3d 303, 307 (Ind. Ct.


Indiana Supreme Court | Case No. 19S-PC-548 | November 17, 2020      Page 20 of 30
Ohio App. 2014) (citing Reed, 856 N.E.2d at 1195). “To evaluate the performance
prong when counsel waived issues upon appeal, we apply the following
test: (1) whether the unraised issues are significant and obvious from the
face of the record and (2) whether the unraised issues are clearly stronger
than the raised issues.” Reed, 856 N.E.2d at 1195 (quotation omitted)
(emphasis added). IAC is very rarely found in cases where a defendant
asserts that appellate counsel failed to raise an issue on direct appeal, in
part, because the decision of what issues to raise is one of the most
important strategic decisions to be made by appellate counsel. Bieghler v.
State, 690 N.E.2d 188, 193–94 (Ind. 1997). Though instances of successful
claims are “very rare,” one ground for past successful IAC claims is
appellate counsel’s failure “to locate[ ] and rel[y] upon” recent precedent
from this Court that is “not out-of-date or obscure” and would have
directly supported a meritorious argument for relief. Hopkins v. State, 841
N.E.2d 608, 614 (Ind. Ct. App. 2006).

   Wilson’s appellate counsel raised three issues on appeal: (1) whether
the trial court properly admitted Twitter messages into evidence, (2)
whether Wilson’s convictions for conspiracy to commit a criminal gang
activity and the resulting enhancement violated double jeopardy, and (3)
whether the trial court properly excluded Wilson from the courtroom after
an outburst. The Court of Appeals easily affirmed both the admission of
tweets and Wilson’s removal from the courtroom on direct appeal, and we
denied transfer. See Wilson, 30 N.E.3d at 1267–71. The Court of Appeals,
however, agreed that the conspiracy to commit gang activity charge was
impermissibly duplicative and it vacated the conviction and its two-year
sentence. Id. at 1269. So, Wilson’s sentence was only reduced from 183 to
181 years.

   Wilson now argues on post-conviction review that his appellate counsel
on direct appeal should have brought an independent claim for appellate
review under Indiana Appellate Rule 7(B). The rule provides that “[t]he
Court may revise a sentence authorized by statute if, after due
consideration of the trial court’s decision, the Court finds that the sentence
is inappropriate in light of the nature of the offense and the character of
the offender.” Ind. Appellate Rule 7(B). “This appellate review and revise
authority derives from Article 4 of the Indiana Constitution, and includes


Indiana Supreme Court | Case No. 19S-PC-548 | November 17, 2020    Page 21 of 30
the power to either reduce or increase a criminal sentence on appeal.”
McCain v. State, 148 N.E.3d 977, 985 (Ind. 2020) (quotation omitted)
(cleaned up).

   At the post-conviction review hearing, Wilson’s appellate counsel
admitted that in retrospect his appeal strategy was poor. PCR Tr., p.36 (“I
saw the clear error in the gang activity [conspiracy] sentence, which
surprised me a bit. And I realized, however, that it made virtually no
difference in [Wilson]’s sentence. And I believe I should have gone
further and considered more the appropriateness of the sentence [under
Appellate Rule 7(B)].”) (emphasis added). In short, appellate counsel
himself conceded that an Appellate Rule 7(B) challenge was clearly
stronger than the issues he raised on appeal.

   Further, counsel conceded that at the time he was unfamiliar with this
Court’s recent companion decisions reducing long sentences for juvenile
double murderers. See Fuller v. State, 9 N.E.3d 653, 659 (Ind. 2014); Brown
v. State, 10 N.E.3d 1, 8 (Ind. 2014). Fuller and Brown involved two
teenagers—ages fifteen and sixteen years old, respectively—who were
convicted of the robbery and murder of an Anderson couple in their own
home; both juvenile defendants were originally given 150-year sentences.
Fuller, 9 N.E.3d at 654–55; Brown, 10 N.E.3d at 2–3. However, after
reviewing the character of the offenders and the circumstances of their
crimes, we found both sentences inappropriate under our Appellate Rule
7(B) discretionary review authority. Fuller, 9 N.E.3d at 659; Brown, 10
N.E.3d at 8. We reduced their aggregate sentences to eighty-five years and
eighty years, respectively. Fuller, 9 N.E.3d at 659; Brown, 10 N.E.3d at 8. To
be sure, Wilson—who also faced an additional gang enhancement—was
not necessarily entitled to an identical sentence, but even a cursory
reading of Fuller and Brown shows that the facts of the cases closely track
Wilson’s crimes and that the reasoning we used to reduce those sentences
is also largely applicable to his sentence.

   The post-conviction court dismissed Wilson’s Appellate Rule 7(B) IAC
claim, reasoning that his counsel’s failure to bring the claim was harmless
because Indiana appellate courts have the power to find a sentence
inappropriate sua sponte. The court cited as an example our decision in



Indiana Supreme Court | Case No. 19S-PC-548 | November 17, 2020     Page 22 of 30
Ritchie v. State, a death penalty appeal, in support of this proposition. 875
N.E.2d 706 (Ind. 2007). In Ritchie, we found that “counsel cannot be
criticized for failing to raise” an Appellate Rule 7(B) claim on direct appeal
because it is “an issue this Court routinely addressed on its own
initiative.” Id. at 724. A close reading of Ritchie, however, makes clear that
observation is confined to the context of death penalty cases where—prior
to later statutory amendments—“this Court as a matter of course
reviewed and revised sentences . . . without the need of counsel raising
this claim.” Id.

   A few years later, however, we clarified that a request under Appellate
Rule 7(B) to “revise a lawfully entered sentence” requires that outside of
capital cases the defendant “persuade the appellate court that his or her
sentence has met this inappropriateness standard of review.” Kimbrough v.
State, 979 N.E.2d 625, 630 (Ind. 2012) (citing Childress v. State, 848 N.E.2d
1073, 1080 (Ind. 2006)) (quotations omitted). Since the defendant in
Kimbrough “made no such request . . . there was no issue in this regard to
be considered by a reviewing court.” Id. As Kimbrough demonstrates, it has
not been our custom to sua sponte consider a sentence’s appropriateness
under Appellate Rule (7)(B). We do not generally review a sentence’s
appropriateness unless prompted by the defendant because this policy
allows the defendant to challenge specific parts of trial procedure or his
sentencing without risking the possibility the appellate court would find
his overall sentence inappropriately low and increase it. See McCain, 148
N.E.3d at 985 (noting the appellate court’s authority to “either reduce or
increase” sentences) (quotation omitted). Any other policy would only
chill a criminal defendant’s incentive to litigate meritorious appeals.

   Despite the high bar required to bring an IAC claim, we find the
attorney’s failure to bring a claim for Appellate Rule 7(B) constituted
deficient performance under Strickland. By appellate counsel’s own
admission, he was ignorant of important recent precedents: Brown and
Fuller—involving juvenile double murderers who also committed armed
robbery yet had their sentences significantly reduced. Counsel also
conceded he had no other strategic reason for not bringing an argument
under Appellate Rule 7(B). Appellate “[c]ounsel should have located and
relied upon these cases,” and “[w]e also are confident” that had this


Indiana Supreme Court | Case No. 19S-PC-548 | November 17, 2020     Page 23 of 30
authority been presented on direct appeal, the Court of Appeals would
have revised Wilson’s sentence. See Hopkins, 841 N.E.2d at 614. Since
requesting review of the appropriateness of a sentence prompts a review
“to either reduce or increase a criminal sentence on appeal,” McCain, 148
N.E.3d at 985 (quotation omitted) (emphasis added), we would ordinarily
be especially hesitant to second guess an appellate counsel’s strategic
decision to forgo this review. But Wilson’s case is different, because even
an upward revision of his sentence by an appellate court would have put
him in no worse position since he was already going to die in prison.

   In sum, we find that due to the availability of the on-point Brown and
Fuller decisions, a request for review of the sentence’s appropriateness had
a high likelihood of success. Since the claims appellate counsel brought on
direct appeal resulted in an insignificant two-year reduction in Wilson’s
sentence, his claim for Appellate Rule 7(B) revision was “clearly stronger
than the raised issues,” as appellate counsel himself conceded. Reed, 856
N.E.2d at 1195 (quotation omitted).

   “Based on the Indiana authority available at the time of” his sentencing,
there is support for Wilson’s argument that an appropriateness challenge
to his sentence had a high likelihood of success, and his appellate counsel
“should have challenged” his aggregate sentence. Taylor v. State, 840
N.E.2d 324, 342 (Ind. 2006). “We find that failure to do so amounted to
deficient performance,” and Wilson “was prejudiced and deprived a fair
appeal by his counsel’s failure to raise his sentence as an issue.” Id. The
correct remedy for this failure, in this instance, is to give Wilson a new
chance to present an Appellate Rule 7(B) claim. But rather than remand
for consideration, in the interest of judicial economy, we choose to now
conduct a review of the sentence under Appellate Rule 7(B).


    C. Applying Appellate Rule 7(B) to Wilson’s sentence.

   Examining only the facts available on direct appeal, we conclude that a
downward adjustment to Wilson’s sentence is appropriate. We modify a
sentence only when we find that “the sentence is inappropriate in light of
the nature of the offense and the character of the offender.” App. R. 7(B).
“The principal role of [Appellate Rule 7(B)] review should be to attempt to


Indiana Supreme Court | Case No. 19S-PC-548 | November 17, 2020    Page 24 of 30
leaven the outliers.” Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008).
The point is “not to achieve a perceived correct sentence.” Knapp v. State, 9
N.E.3d 1274, 1292 (Ind. 2014) (quotation omitted). Rather, “appellate
review and revision ultimately boils down to the appellate court’s
collective sense of what is appropriate.” Brown, 10 N.E.3d at 8 (quotation
omitted). “Whether a sentence should be deemed inappropriate ‘turns on
our sense of the culpability of the defendant, the severity of the crime, the
damage done to others, and [a] myriad [of] other factors that come to light
in a given case.’” McCain, 148 N.E.3d at 985 (quoting Cardwell, 895 N.E.2d
at 1224). Because “the number of counts that can be charged and proved is
virtually entirely at the discretion of the prosecution[,] . . . appellate
review should focus on the forest—the aggregate sentence—rather than
the trees—consecutive or concurrent, number of counts, or length of the
sentence on any individual count.” Cardwell, 895 N.E.2d at 1225.

   At sentencing, Wilson was given (1) an enhanced sixty years for the
murder of Charles Wood, which was automatically doubled under the
criminal gang enhancement, (2) a consecutive (advisory) fifty-five-year
sentence for his role as an accomplice in the murder of Shaqwone Ham,
and (3) a minimum six-year sentence for armed robbery. See Wilson, 30
N.E.3d at 1267; see also Ind. Code § 35-50-2-3 (2013) (providing for a
sentence of forty-five to sixty-five years for murder, with a fifty-five-year
advisory sentence); I.C. § 35-50-2-5 (providing for a sentence between six
and twenty years for a Level 3 felony, with a ten-year advisory sentence).


             i. Nature of the offense.

  First, like in Brown, “although senseless and reprehensible, . . . there is
no evidence that the victims were tortured, beaten, or lingered in pain.” 10
N.E.3d at 5. Wilson fired a single gunshot at Wood, instantly killing him,
and was an accomplice to Ham’s death—who was shot almost
simultaneously. Although shocking, these shootings do not rise to the
same level of heinousness of recent murders by juveniles where we found
an enhanced sentence appropriate. See, e.g., Conley, 972 N.E.2d at 876
(finding the heinousness of the murder justified a life without parole
sentence for a seventeen-year-old because—while babysitting his ten-year-



Indiana Supreme Court | Case No. 19S-PC-548 | November 17, 2020     Page 25 of 30
old brother—he strangled the young child to death for over twenty
minutes while the victim begged him to stop before slamming the victim’s
head on the concrete to ensure he was dead).

   That said, the crime’s gang connection justifies an enhanced sentence,
and this is accounted for in the mandatory criminal gang enhancement.
The General Assembly has found a crime committed as part of gang
activity to be deserving of enhanced punishment and enacted a statute
that allows for the proportional doubling of “the longest sentence
imposed for the underlying felonies.” I.C. § 35-50-2-15. The connection to
ongoing gang activity here is legitimate grounds for an enhanced
sentence. The conduct of Wilson and his gang and their turf wars likely
caused significant harm to his neighborhood and was surely especially
harmful to other adolescents living there. The sentencing enhancement
enacted by the General Assembly more than adequately captures this
point. So, the appropriate sentence here will be greater than what we
found appropriate for a double murder and robbery in Fuller, where the
perpetrators were not part of a gang. See 9 N.E.3d at 654–55.


             ii. Character of the offender.

   Weighing against Wilson’s character is his previous misdemeanor and
his actions while incarcerated, but we find these factors to be outweighed
by Wilson’s age. Wilson’s juvenile record is not especially egregious: he
was convicted of a single misdemeanor for dangerous possession of a
firearm, providing little support for a more severe enhancement. See, e.g.,
Prickett v. State, 856 N.E.2d 1203, 1208–09 (Ind. 2006) (finding that a
twenty-one-year-old’s juvenile convictions for “incorrigibility, burglary,
and theft” were not “weighty enough” or “sufficiently similar” to justify a
ten-year enhancement to an adult Class A child molestation conviction).

   Wilson’s conduct while incarcerated and awaiting trial also evinces that
he had learned little following his arrest. In a recorded jailhouse
conversation, Wilson stated a desire to “smash” a member of a rival gang
incarcerated in the same facility, bragged about the murders to a cellmate,
and showed a desire to continue to participate in gang activity. DA Tr.
Vol. 4, p.745. These facts weigh against his character.


Indiana Supreme Court | Case No. 19S-PC-548 | November 17, 2020   Page 26 of 30
   As we have stated repeatedly, when reviewing the appropriateness of a
juvenile’s term of years sentence that is so long that it “forswears
altogether the rehabilitative ideal” and “means denial of hope,” we look
closely at “an offender’s youth and its attendant characteristics.” Brown, 10
N.E.3d at 8, 7 (quotations omitted); Fuller, 9 N.E.3d at 658, 657 (quotations
omitted). Since Wilson was only sixteen, his age is a major factor that
requires careful consideration during Appellate Rule 7(B) review. Even
though the heightened constitutional requirements in Miller and Graham
were limited by the U.S. Supreme Court to life-without-parole sentences,
in Brown and Fuller we made clear that we are free to apply the
developmental science undergirding those cases more broadly through
our unique ability to consider a sentence’s appropriateness by looking
beyond the aggravators and mitigators relied on by the sentencing court.
See Fuller, 9 N.E.3d at 658 (“Consistent with the Supreme Court’s
reasoning[,] this Court has not been hesitant to reduce maximum
sentences for juveniles convicted of murder.”). While we find, just as in
Brown, that the sentencing court “acted well within its broad discretion in
imposing this sentence,” 10 N.E.3d at 4, we today—both here and in State
v. Stidham, No. 20S-PC-634, --- N.E.3d ---- (Ind. 2020) (reducing a 138-year
sentence to an aggregate eighty-eight-year sentence)—use our power of
independent appellate review and revision under the Indiana
Constitution to leaven this outlier based on our review of other similarly
situated teenagers who also committed murder.

   As noted above, in both Fuller and Brown, where the defendants’
offenses were largely analogous to Wilson’s, we reduced each defendant’s
aggregate sentence to eighty-five years and eighty years, respectively,
which means the defendants both have a realistic chance at release by
their early sixties. Fuller, 9 N.E.3d at 659; Brown, 10 N.E.3d at 8. We have
made similar reductions in the past even under the old, more deferential
“manifestly unreasonable” standard; for instance, we reduced to fifty
years a fourteen-year-old’s maximum sixty-year sentence for the brutal
murder of a seven-year-old girl, recognizing, among other things, his




Indiana Supreme Court | Case No. 19S-PC-548 | November 17, 2020    Page 27 of 30
“very youthful age.” 10 Carter v. State, 711 N.E.2d 835, 841–43 (Ind. 1999).
And in the case of a sixteen-year-old who brutally beat and stabbed his
adoptive parents to death while they slept, we reduced a maximum 120–
year sentence to eighty years when, along with his mental illness and lack
of criminal history, we considered the age of “this offender.” Walton v.
State, 650 N.E.2d 1134, 1135, 1137 (Ind. 1995).

   To be sure, lifetime imprisonment may sometimes be appropriate for a
juvenile. In Conley, for instance, we found a life without parole sentence to
be appropriate for the seventeen-and-a-half-year-old who brutally
strangled his ten-year-old brother to death while babysitting. 972 N.E.2d
at 876–77. We found it appropriate due to the especially heinous nature of
the crime, the defendant’s lack of significant mental health issues reducing
his culpability, and evidence suggesting a “hardened character.” Id.
Although technically not a juvenile, the Court of Appeals similarly
considered age and maturity when affirming an aggregate 175-year
sentence for a twenty-one-year-old who was convicted of multiple crimes,
including murder (as an accomplice) with a gang enhancement, attempted
murder, and kidnapping. Armstrong v. State, 22 N.E.3d 629, 636, 644–46
(Ind. Ct. App. 2014) (finding defendant’s previous six felony and twelve
misdemeanor convictions along with the brutal nature of the crime
justified an enhanced sentence despite defendant’s youth), trans. denied.

   Fuller and Brown—as factually analogous cases—provide us baseline
sentences (eighty-five- and eighty-year sentences) for what is appropriate
for a sixteen-year-old who committed robbery and a double murder.
Comparing the nature of Wilson’s offense and his character to these cases,
we conclude that Wilson’s sentence should be reduced to an aggregate 100
years. This includes two concurrent fifty-year sentences for the murders of
Wood and Ham, a fifty-year criminal gang enhancement for Wood’s
murder, and a concurrent six-year robbery sentence. Unlike Fuller and
Brown, Wilson was also convicted of a criminal gang enhancement and we



10At the time, our appellate rules permitted reviewing courts to revise a sentence if it was
“manifestly unreasonable.” The current version of Indiana Appellate Rule 7(B), effective
January 1, 2003, allows us to revise sentences that are “inappropriate.”



Indiana Supreme Court | Case No. 19S-PC-548 | November 17, 2020                     Page 28 of 30
must respect the legislature’s determination that the corrosive nature of
gang activity justifies a higher sentence than what Fuller and Brown
received.

   Nevertheless, the main factor weighing in favor of a shorter sentence is
Wilson’s age. A 100-year sentence means that after receiving good time
credit Wilson will likely be eligible for release in his mid-to-late sixties,
meaning that he has reasonable hope for a life outside prison. If Fuller,
Brown, and Crawford are all able to envision a life outside prison walls,
we collectively find it an outlier that Wilson is not provided a similar
opportunity and incentive to rehabilitate.


Conclusion.
   We hold that Wilson’s original 181-year sentence was not
unconstitutional under the Eighth Amendment because the protections
outlined in Miller for juvenile life-without-parole sentences are
inapplicable to a term of years sentence. Furthermore, we find even if the
sentence were subject Miller’s requirements—that age and attendant
circumstances be considered—the trial court’s consideration of such
factors in the present case was adequate. But we conclude Wilson’s
appellate counsel performed inadequately when he failed to request
appellate review of the sentence’s appropriateness under Appellate Rule
7(B). After reviewing Wilson’s character and the nature of the offense, we
revise Wilson’s sentence downward to an aggregate 100 years.


David and Goff, JJ., concur.
Rush, C.J., concurs in result.
Slaughter, J., concurs in Parts I and II.A and dissents from Parts II.B
and II.C, with separate opinion.




Indiana Supreme Court | Case No. 19S-PC-548 | November 17, 2020    Page 29 of 30
ATTORNEYS FOR APPELLANT
Amy E. Karozos
Public Defender of Indiana

Katherine Province
Mark S. Koselke
Deputy Public Defenders
Indianapolis, Indiana

ATTORNEYS FOR APPELLEE
Curtis T. Hill, Jr.
Attorney General of Indiana

Stephen R. Creason
Chief Counsel, Appeals Division
Indianapolis, Indiana

Ellen H. Meilaender
Monika P. Talbot
Deputy Attorneys General
Indianapolis, Indiana




Indiana Supreme Court | Case No. 19S-PC-548 | November 17, 2020   Page 30 of 30
Slaughter, J., concurring in part, dissenting in part.

   I agree with the Court that Wilson’s term-of-years sentence does not
violate the Eighth Amendment’s ban on cruel-and-unusual punishments.
To date, the Supreme Court of the United States has not extended its
evolving legal standard for juvenile life-without-parole sentences to “de
facto” LWOP sentences. Thus, I concur in Part I of our Court’s opinion. I
also concur in Part II.A of the opinion because I agree that Wilson’s trial
counsel was not ineffective. But I respectfully dissent from Parts II.B and
II.C. I cannot agree that Wilson’s appellate counsel was ineffective and
that Wilson is entitled to relief under Appellate Rule 7(B).

   Until today, we have never held that counsel’s failure to raise Rule 7(B)
on direct appeal amounts to constitutionally deficient performance under
Strickland v. Washington, 466 U.S. 668 (1984). We adopted Rule 7(B) to
effectuate the 1970 amendment to our state constitution’s Judicial Article,
which (among other things) conferred in our Court the power “to review
and revise the sentence imposed” in a criminal case. Ind. Const. art. 7, § 4.
Conferring a court with the power to act is not the same as bestowing a
defendant with a right to relief. Relief in 7(B) cases is purely a matter of
judicial grace. There would be no violation of a defendant’s rights—and
the defendant would have no judicial recourse—were we to withhold our
prerogative under this provision or were the People to amend the
constitution and rescind this provision altogether. I would hold as a
matter of law that counsel is never deficient for failing to argue that a
sentence is inappropriate under Rule 7(B).

   The practical effect of today’s decision will be to encourage the filing of
more claims seeking relief under Rule 7(B), even if there is little or no
chance of success, just to avoid the charge that counsel failed to provide
the minimal level of competence guaranteed under the Sixth Amendment.
At present, there is no shortage of claims seeking this relief. By my count,
in 2019 the court of appeals issued 335 written decisions addressing a 7(B)
claim, representing nearly one-sixth of its decisions. Of these 335
decisions, 330 denied 7(B) relief; only five found relief under 7(B) to be
warranted—a success rate of about 1.5 percent.
   Today’s decision highlights the need for a workable 7(B) standard,
especially considering that 7(B) claims—most of which will fail—require
an enormous commitment of appellate resources. As we noted in Cardwell
v. State, our 7(B) decisions show that “we have not adopted a consistent
methodology in reviewing sentences.” 895 N.E.2d 1219, 1224 (Ind. 2008)
(cleaned up). Yet crafting a consistent method should be, in my view, our
primary task. I would give full weight to Cardwell’s charge not only to
“leaven the outliers,” but also to “identify some guiding principles for
trial courts and those charged with improvement of the sentencing
statutes”. Id. at 1225. Today we lack such “guiding principles”. Our
prevailing criteria for identifying and remedying an “inappropriate”
sentence are not susceptible to clear judicial standards.

   Without a consistent framework for applying 7(B), I would avoid the
discretionary review of sentences like Wilson’s altogether. Although
reviewing and revising trial courts’ lawful sentencing decisions are clearly
within our constitutional power, exercising this power is not mandatory
but discretionary. As our rule says, “[t]he Court may revise a sentence”.
App. R. 7(B) (emphasis added). To be clear, I am not referring to unlawful
sentences. If a criminal sentence is unlawful, then of course the aggrieved
defendant should receive all the relief available under law. And our
appellate courts stand ready to provide such relief. But where, as here, the
trial court’s sentence was lawful, providing relief under 7(B) amounts to
substituting our view of an appropriate sentence for that of the trial judge.
Before undertaking the costly process of reconsidering sentencing
decisions, I would first provide meaningful “guiding principles” for lower
courts. Cardwell, 895 N.E.2d at 1225.

   For these reasons, I would hold that Wilson’s appellate counsel was not
ineffective and affirm the trial court’s judgment denying post-conviction
relief.




Indiana Supreme Court | Case No. 19S-PC-548 | November 17, 2020     Page 2 of 2